775 N.W.2d 770 (2009)
Gwender LAURY, Plaintiff-Appellee,
v.
COLONIAL TITLE COMPANY, Defendant/Third-Party Defendant-Appellant, and
Franz Ivezaj, Marilyn E. Johnson, and Raymond Debates, Defendants-Appellants, and
Dewayne Johnson, Darrell Bounds, Tency O'Connor, Sofia Juncevic, Jennifer J. Kizzak, Karen White, Timothy Smith, Century 21 Real Estate, Robert Ivezaj, John Doe Surety, and John Doe Century 21, Defendants, and
Willie Brownlee, Richard Issa, and Bernard Issa, Third-Party Plaintiffs.
Docket No. 139770.
Supreme Court of Michigan.
December 21, 2009.

Order
On order of the Court, the application for leave to appeal the August 25, 2009 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.